Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 9/28/2020 in which claims 25-42 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


          Claims 25-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Putcha et. al., (US 2018/0200761), (hereinafter, Putcha) in view of Primm et al., (US 2017/0215038), (hereinafter, Primm).

Regarding claim 25, Putcha discloses an anchor system for a location system configured to track a location of a tag device mounted to a mobile entity (= conveyor assemblies 112 includes sensor/RFID tag reader, see [0028]) using a plurality of anchor devices (= sensors 120), the anchor system
 (= merchandise distribution center/system 100/102 including sensor mounted to each conveyor assemblies and communicatively coupled to the central computing system, see [0014 and 0018-19]) comprising:
 an anchor cable (= conveyor assemblies 112, see [0019]);
 a first anchor device affixed to the anchor cable (= more than one sensor 120 may be mounted on the conveyor assemblies 112, see [0033]); 
one or more second anchor devices affixed to the anchor cable, each of the one or more second anchor devices spaced from the first anchor device along a length of the anchor cable by a predetermined distance (= more than one sensor 120 may be mounted on the conveyor assemblies 112 and may be spaced at certain intervals along the conveyor assemblies, see [0033]); and
 a power supply circuit operatively connected to the anchor cable and configured to supply power to each of the first and second anchor devices via the anchor cable 
(= central computing system 202 comprises structure that includes at least one electrically-conductive paths, see [0022 and 0024]). 
	Putcha explicitly fails to disclose the claimed limitations of:

	However, Primm, which is an analogous art equivalently discloses the claimed limitations of: 
“wherein each of the first and second anchor devices is configured to wirelessly communicate with the tag device” (= position of tag 140/person 110 may be determined using readers 120-122, which may communicate with the tag 140 by radio waves 175-177, see [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Primm with Putcha for the benefit of achieving a communication system that includes the placement of automated data collection devices in specific areas and consequently increases timely package delivery efficiency in the system.  

Regarding claim 26, as mentioned in claim 25, Putcha further discloses the anchor system wherein the first and second anchor devices are distributed evenly along the length of the anchor cable (see, [0033]).  

 Regarding claim 27, as mentioned in claim 25, Putcha further discloses the anchor system wherein at least some of the one or more second anchor devices are distributed unevenly along the length of the anchor cable (see, [0033]).  

Regarding claim 28, as mentioned in claim 25, Putcha further discloses that the anchor system further comprising a transceiver connection operatively connected to each of the first and second anchor devices via the anchor cable to provide connectivity between a remote network of processors and the first and second anchor devices 
(= connection between conveyor assembly 406, that includes the sensors 408/410, and the central computing system 412, network interface 416 and networks 418, see Fig. 4 and  [0053-54]).  

Regarding claim 29, as mentioned in claim 28, Putcha further discloses the anchor system wherein the transceiver connection comprises an Ethernet connection operatively providing wired connectivity between the remote network of processors and the first and second anchor devices (= central computing system 202 comprises structure that includes at least one electrically-conductive paths, see [0022 and 0024]; connection between conveyor assembly 406, that includes the sensors 408/410, and the central computing system 412, network interface 416 and networks 418, see Fig. 4 and [0053-54]).  

Regarding claim 30, as mentioned in claim 28, Putcha further discloses the anchor wherein the transceiver connection comprises a wireless connection operatively providing wireless connectivity between the remote network of processors and the first and second anchor devices (see, [0026 and 0053-54]).  

Regarding claim 31, as mentioned in claim 25, Putcha further discloses the anchor system wherein each of the first and second anchor devices is affixed to the anchor cable using shrink wrap (= sensors mounted on conveyor assemblies, see, [0033]).
 
Regarding claim 32, as mentioned in claim 25, Putcha further discloses the anchor system wherein each of the first and second anchor devices is affixed to the anchor cable using a cubic or cylindrical encapsulating structure (= sensors mounted on conveyor assemblies, see, [0033]).

Regarding claim 33, as mentioned in claim 25, Putcha further discloses the anchor system wherein the first and second anchor devices are affixed to the anchor cable by being at least partially disposed within the anchor cable (= sensors mounted on conveyor assemblies, see, [0033]).

Regarding claim 34, as mentioned in claim 25, Putcha further discloses the anchor system wherein the first anchor device is affixed to one end of the anchor cable
(= sensors mounted on conveyor assemblies, see, [0033]).

Regarding claim 35, as mentioned in claim 25, Putcha further discloses the anchor system wherein the power supply circuit is affixed to one end of the anchor cable
(= sensors mounted on conveyor assemblies, see, [0022 and 0033]).

Allowable Subject Matter
4.	Claims 36-42 are allowable
                                                
 CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.
      a.  Rehman (US 9,536,215) teaches real-time and offline location tracking using passive RFID technologies.
      B.   Gracyk et al., (US 2017/0214117) teaches systems and methods for locating rack-based assets.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.